Citation Nr: 0313774	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress syndrome (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1990 until May 
1991 and had additional active and inactive service prior to 
September 1991.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.

This matter was before the Board in May 2001.  At that time, 
a remand was ordered to accomplish further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  While in service, the veteran's primary specialties were 
that of Food Specialist,  Field Baker and Laundry Specialist.   

3.  The veteran has no awards or decorations indicating 
personal participation in combat with the enemy.

4.  The veteran has been diagnosed with PTSD, based on a 
credible in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A June 2001 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports and personnel records are associated 
with the claims file.  Additionally, private and VA post 
service clinical reports are of record.  Also of record are 
VA examination reports.  Furthermore, documents from the 
Social Security Administration (SSA) are affiliated with the 
claims folder, as is a May 1995 police report from the 
Chillicothe, Ohio, Police Department.  Finally, transcripts 
of the veteran's personal hearings before the RO in 1996 and 
before the undersigned in March 2001 are associated with the 
claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation are 
equally favorable to the veteran, and must be considered in 
the present case since the change in regulation became 
effective during the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

Service information

The veteran's service medical records have been reviewed.  
Such records fail to indicate any treatment for a psychiatric 
disability.  Indeed, clinical examinations in November 1984, 
November 1988, and April 1991 contained normal findings.  
Reports of medical history denied any psychiatric 
symptomatology.

The veteran's personnel records indicate overseas service in 
Saudi Arabia from November 1990 to April 1991.  His military 
occupational specialties were that of a Food Service 
Specialist, Field Baker and Laundry Specialist.  His 
decorations included the Army Service Ribbon, the National 
Defense Service Medal, the Rifle M-16 MKM Qual. Badge, the 
Hand Grenade Exp. Qual. Badge, the Army Reserve Components 
Overseas Training Ribbon, and the Army Reserve Components 
Achievement Medal.  

The evidence of record affords further detail regarding the 
veteran's service achievements.  For example, the personnel 
records reflect his receipt of an achievement award for a 
humanitarian act.  Specifically, the veteran rendered first 
aid to a fellow serviceman suffering burns on his arm.  The 
veteran was also recognized for his achievements in 
maintaining smooth and efficient wash lines, keeping 
immersion heaters fueled and in helping his unit successfully 
feed 3200 soldiers in his capacity as a cook with the 357th 
Consolidated Mess.  Additionally, a document dated March 1991 
also revealed further achievements, including the operation 
of a tanker with little experience, the safe hauling of 
greater than 40,000 gallons of fuel to the front line, and 
safe driving of 2500 miles under hazardous conditions in a 
combat area.

Post-service

The veteran was evaluated by VA in October 1995.  The 
veteran's complaints included nightmares, flashbacks, 
insomnia, headaches, depression, tenseness, irritability, 
social isolation, inability to get along with others, and 
near-constant feelings of anxiety.  The veteran described 
feeling as he did when driving a fuel tank in a war zone, 
expecting to die at any moment.  It was noted that the 
veteran also had problems with alcohol, which the examiner 
stated had clearly contributed to his feelings of anxiety, 
irritability and depression.  The examiner added that it was 
unlikely that the effects of the veteran's depression, PTSD 
and alcoholism could be parsed out.  Following the interview 
the veteran was diagnosed with PTSD, alcohol dependence, 
major depression and generalized anxiety disorder.  

In a statement dated February 1996, the veteran's employer, 
L.G.M., noted that the veteran's work habits had changed 
following service.  The veteran began to miss work on a 
regular basis, and when he did show up was almost always 
late.  L.G.M. expressed his opinion that the veteran's 
experience in the Gulf War signified the turning point in his 
life and the cause for his behavior change.  

VA treatment reports dated in 1995 and 1996 contain diagnoses 
of PTSD, generalized anxiety disorder, dysthymia, and 
schizoaffective disorder, when his complaints included 
nightmares and flashbacks of the Persian Gulf, lack of trust, 
depression, anxiety, paranoia and difficulty sleeping.  A 
July 1995 report contained the veteran's accounts of the Gulf 
War.  He described how the ground would shake when the Allied 
Forces dropped bombs on the enemy.  He further reported that 
helicopters and jets would fly overhead and he did not know 
if they were the enemy or his own troops.  He stated that he 
witnessed a truck blow up.  He further explained that he 
drove a fuel truck toward the end of the war.  He also feared 
land mines.  One night there was bombing beginning at 
midnight and continuing until the following morning, which 
caused him great stress.  Then, the next time he saw planes 
and helicopters he experienced flashbacks.  He then began to 
drink excessively.  

In a statement received in February 1996, the veteran further 
discussed his experience during the Gulf War.  He recalled 
being nervous during his final two months overseas, and 
believed that there were chemicals in the air.  He stated 
that he was in and close to the front lines, hauling gas.  He 
stated that he drove over missiles, not knowing if they were 
live.  The veteran stated that he had "shaky spells," which 
did not subside, even following service.

In his February 1996 notice of disagreement, the veteran 
elaborated on his claimed stressors.  He reiterated that he 
felt the earth rumble with the impact of missiles.  He also 
reported that he saw and treated a fellow serviceman whose 
eye was put out by a metal band.  Finally, he mentioned that 
another serviceman threatened to kill him in his sleep.  

A lay statement dated April 1996 noted that the veteran was 
acting strangely ever since the Gulf War.  The statement was 
written by a fellow serviceman, who opined that the war 
contributed to the veteran's problems.  

In correspondence dated May 1996, the veteran explained that 
in his capacity as a warm-up cook, he was serving food at all 
hours, and that he became very tired and worn down as a 
result.  He also stated that for part of his tour, another 
serviceman worked in the cook tent with him.  They did not 
get along with each other.  One night the other serviceman 
took out a knife, opened that blade and stated threateningly 
to the veteran the words "you have to go to sleep 
sometime."  The veteran did not report the incident, as he 
did not expect that it would do any good.

In June 1996, the veteran and his mother testified at a 
personal hearing before the RO.  The veteran again described 
his stressor experiences.  He recalled that, when driving his 
truck, he would observe missiles sticking out of the ground.  
He stated that one of the other servicemen had threatened to 
pull a knife on him and that such threats occurred over a 
period of several months.  He testified that he was 
constantly worried about numerous issues, including chemical 
threats in the air.  He stated that he was constantly lacking 
sleep during his overseas service.  He further stated that he 
managed about 2 to 3 hours of sleep per night toward the end 
of his tour of duty.  

Further regarding his service, the veteran commented that he 
was located 20 miles from the front lines.  He denied direct 
attacks on his military base.  He further denied being shot 
at by the enemy.  He denied seeing anyone get killed.  The 
veteran stated that a Scud missile was shot down while he was 
in his truck, but then explained that he did not witness the 
event.  Rather, he learned of it second-hand from someone 
else.  The veteran stated that while on base, the chemical 
alarms sounded on several occasions and he had to run into 
the bunker.  

The veteran denied discussing his nervousness with anyone, or 
of describing his symptoms in letters home to his family.  
The veteran stated that his nervous symptoms continued upon 
return from service, and that he coped with his problems by 
drinking.  The veteran left a job because of his nerves. 
Then, in May 1995 he entered a person's home and stole a 
police car.  Following that event, he admitted himself into a 
VA facility in May 1995 until July 1995.   

At the June 1996 hearing, testimony was also offered by the 
veteran's mother.  She explained that the veteran underwent a 
personality change following service.  She stated that, prior 
to his active duty in the Gulf War, the veteran was 
considerate and thoughtful.  When he returned, however, he 
was forgetful.  She added that he was nervous, upset and had 
trouble sleeping.  He was fidgeting and hyperactive.  He also 
was not eating.  She described his post-service demeanor as 
"distant."  

In a lay statements dated March 1997, three fellow servicemen 
stated that they noticed an alteration in the veteran's 
personality as the war progressed.  It was stated that the 
veteran became more withdrawn.  

The veteran was examined by VA in November 1997.  The 
diagnoses rendered at that time included anxiety disorder, 
not otherwise specified, possible schizophrenic disorder, 
residual type, and a history of psychosis with 
schizoaffective disorder or schizophrenic form disorder.  

In correspondence dated July 1998, the veteran described 
symptoms of memory loss, sleeplessness and depression.  He 
reiterated his claimed stressor experiences, as previously 
detailed in this decision.  

The veteran was again examined by VA in April 1999.  He 
stated that he began to have anxiety attacks in 1995.  At 
that time, he was also bothered by nightmares, flashbacks and 
depression.  He added that, while in service, he developed 
claustrophobia, from having to wear gas masks and remain in 
trenches.  The examination report also noted that, following 
the war, the veteran began to have intrusive memories, 
particularly of being enclosed in a bunker and wearing a gas 
mask.  

The VA examiner diagnosed the veteran with panic disorder, 
severe, with agoraphobia and a high degree of baseline 
anxiety.  He was also diagnosed with a positive history of 
claustrophobia, severe and a positive history of brief 
psychotic episodes with a marked stressor (panic attack 
symptoms).  Additional assessments included PTSD, a history 
of dysthymic disorder with occasional major depressive dips, 
and a history of alcohol dependence.  

Regarding the impression of PTSD, the examiner noted that the 
veteran's symptoms did not quite reach the criteria for a 
full disorder.  He felt that the veteran's use of a gas mask 
in service triggered severe claustrophobic symptoms, leading 
to anxiety attacks and later to PTSD-like symptoms.  However, 
the examiner stated that, in his opinion, he did not believe 
that the veteran's claimed stressors, such as hearing bombs 
explode, were sufficient to cause classic PTSD.  He added 
that he did not think that PTSD was the veteran's major 
problem.  

In a June 1999 addendum to the April 1999 examination, the VA 
examiner stated that it was not the strength or weakness of 
the veteran's claimed stressors that caused him to determine 
that the criteria for PTSD had not been satisfied.  Rather, 
it was the failure to satisfy other elements of the PTSD 
criteria.  Specifically, the veteran failed to show 
persistent avoidance of stimuli associated with his military 
experiences, and also failed to demonstrate persistent 
symptoms of increased arousal.  Instead, the veteran simply 
developed panic attacks based upon certain in-service 
experiences, such as having to be in an enclosed bunker 
wearing a gas mask.  

VA outpatient treatment reports dated in 1999 and 2000 
continue to reflect PTSD symptomatology.

In a lay statement received in October 1999, the veteran's 
mother discussed how he feared exposure to chemicals in the 
air while serving overseas.  She also reported that the 
veteran had difficulty sleeping since his return from 
service.  

The veteran was next examined by VA in May 2000.  The veteran 
complained of memory problems, recurrent anxiety, depression, 
concentration deficit, sleep disturbances, intrusive 
thoughts, nightmares, social isolation, interpersonal 
difficulties, and a lack of interest in any activity.  

The veteran again described his in-service stressors, as 
detailed earlier.  It was noted that one stressor, having his 
life threatened by another serviceman, led to intermittent 
anxiety, tension, paranoid feelings, increased sleep 
difficulties and avoidance of interaction with others.  

The examiner in May 2000 found that the veteran had a current 
mental disability that was incurred in service, and that did 
not preexist service.  He rendered a diagnosis of PTSD (non-
combat), apparently on the basis of the veteran's experience 
being threatened by a fellow serviceman.  He was further 
diagnosed with schizoaffective disorder, depressed type and 
alcohol dependence. 

The veteran received another psychological evaluation in 
August 2000, in connection with his Social Security 
Administration disability claim.  Following such examination, 
the diagnostic impressions were schizoaffective disorder, a 
mental disorder, not otherwise specified, due to Gulf War 
syndrome, and alcohol dependence, in full remission.  

A psychiatric review technique worksheet of the Social 
Security Administration dated October 2000, revealed an 
assessment of schizoaffective disorder.  

The veteran and his mother testified at a hearing before the 
undersigned in March 2001, sitting at the RO in Cleveland, 
Ohio.  The veteran explained that he engaged in many duties 
while serving in the Gulf, including driving a fuel truck.  
He stated that he was 20 miles from the front lines but 
denied having participated in combat.  He did drive the fuel 
truck into a combat zone from February 1991 to March 1991.  
The veteran explained that artillery fire was all around.  He 
also hauled empty body bags during service.  The veteran also 
indicated that he received danger pay while overseas and such 
was verified by his personnel records.  The veteran further 
indicated that he was awarded the Army Achievement Medal.

During the March 2001 hearing, the veteran also identified 
another stressor event.  He stated that, during service, he 
was given a shot and that he was unfamiliar with the 
medicine, which concerned him.

In a July 2001 statement, the veteran reported that during 
active duty he first served as a cook in a warm-up tent.  He 
later drove a truck to the front area.  He noted that they 
were under scud missile attacks on several occasions. 

The veteran was most recently examined by VA in February 
2003.  The examiner noted that, based on the veteran's 
receipt of numerous medals and awards during service, that he 
was a highly functional and productive individual at that 
time.  The examiner further stated that the veteran underwent 
a significant functional decline following service.  The 
examiner than discussed the veteran's stressor of driving 
through mine fields in the Persian Gulf and perceiving that 
he might die as a result.  He concluded that the veteran 
would meet the stressor criteria under DSM-IV and he rendered 
a diagnosis of PTSD, chronic.  The examiner added that the 
veteran's 1995 diagnosis of schizoaffective disorder does not 
appear to meet the criteria under either DSM-III or DSM-IV.  
That conclusion was based on the veteran's discharge summary, 
which did not indicate any psychoses, and on the fact that 
the onset and course of the illness were inconsistent with a 
diagnosis of schizoaffective disorder.  

Analysis

The competent (medical) evidence of record finds that the 
criteria under American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) for a current diagnosis of schizoaffective disorder 
had not been met.  The law requires demonstration of a 
current disability to warrant service connection. 

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  In the present 
case, the Board finds that the evidence establishes each of 
the above three criteria, hence warranting a grant of service 
connection for PTSD.  The reasons and bases for this 
determination will be outlined below.  

The evidence of record contains a clear diagnosis of PTSD 
prior to March 7, 1997.  Such a diagnosis is found in VA 
outpatient treatment records dated May 1995.  Additionally, 
such an assessment was rendered at the veteran's VA 
examination in October 1995.  Moreover, from March 7, 1997, 
the evidence contains a diagnosis of PTSD which conforms to 
DSM-IV, as required under 38 C.F.R. § 4.125(a) from that date 
forward.  The compliant diagnostic impression is found in the 
veteran's February 2003 VA examination.  At that time, the 
examiner specifically commented that the criteria under DSM-
IV were satisfied, as regarded the PTSD diagnosis.  Thus, 
under both the old and new versions of the law, the first 
element of a PTSD claim has been successfully met here.

The evidence of record also establishes medical evidence of a 
causal nexus between the veteran's current symptomatology and 
claimed in-service stressors.  Indeed, the February 2003 VA 
examination report noted that the veteran's reported stressor 
of driving through a minefield and perceiving he might die.  
The examiner rendered a diagnosis of PTSD based in part on 
that reported stressor.  Thus, the second element of a PTSD 
service connection claim has been satisfied.  

Finally, in order to establish the remaining element of a 
service connection claim for PTSD, the evidence of record 
must contain credible supporting evidence that the claimed 
in-service stressor which served as the basis for the 
diagnosis of PTSD actually occurred.  

In the case of veterans who engaged in combat with the enemy, 
the veteran's lay testimony regarding claimed combat-related 
stressors is sufficient to establish their actual occurrence, 
and no further development or corroborative evidence is 
required, provided that the veteran's testimony is credible, 
and consistent with the circumstances, conditions, or 
hardships of such service.  See Zarycki, 6 Vet. App. 91.

In the present case, the evidence of record does not show 
that the veteran participated in combat with the enemy.  His 
awards and decorations do not establish combat action, and 
the veteran himself denied having engaged in combat in his 
hearing testimony in both June 1996 and March 2001.  

As the veteran did not participate in combat, his lay 
testimony standing alone cannot establish the incurrence of 
an in-service stressor.  Instead, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran, 6 Vet. App. 
at 288-89.  However, in each case where a veteran is seeking 
service connection for any disability, due consideration 
shall be given to the places, types and circumstances of such 
veteran's service as shown by his service record, medical 
record, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

In the present case, independent evidence exists to 
corroborate the veteran's driving a fuel truck in a combat 
area, and driving over mines and missiles protruding from the 
ground.  Specifically, a document dated March 1991 revealed a 
commendation for the achievement of safely hauling over than 
40,000 gallons of fuel to the front line and safely driving 
2500 miles under hazardous conditions in a combat area.  
While that document does not definitely prove that there were 
mines and missiles immediately in the vicinity of the 
veteran's truck route, the fact that the conditions were 
deemed "hazardous," and that the location was a "combat 
area," sufficiently corroborates the occurrence of the 
stressful event in question.  38 U.S.C.A. § 1154(a).  Thus, 
the third and final element of a service connection claim for 
PTSD has been satisfied.  

In summation, the evidence establishes entitlement to service 
connection for PTSD.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

